Citation Nr: 1537904	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure and to include as secondary to the service-connected posttraumatic stress disorder (PTSD) and secondary to the service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

4.  Entitlement to higher initial disability ratings for bilateral sensorineural hearing loss, currently evaluated as noncompensable (0 percent) since October 9, 2002, as 30 percent since July 12, 2011, and as 70 percent since January 14, 2014.

5.  Entitlement to an increased rating for PTSD, currently evaluated as 70 percent disabling prior to August 18, 2012.

6.  Entitlement to an effective date earlier than January 24, 2011, for the grant of service connection for diabetic nephropathy associated with Type II diabetes mellitus.

7.  Entitlement to an effective date earlier than January 14, 2014, for the grant of an increased disability rating of 70 percent for bilateral sensorineural hearing loss.  

8.  Entitlement to an effective date earlier than April 26, 2011, for the grant of service connection for diabetic neuropathy of the left upper extremity associated with Type II diabetes mellitus.

9.  Entitlement to an effective date earlier than April 26, 2011, for the grant of service connection for diabetic neuropathy of the right upper extremity associated with Type II diabetes mellitus.

10.  Entitlement to an effective date earlier than April 26, 2011, for the grant of service connection for diabetic neuropathy of the left lower extremity associated with Type II diabetes mellitus.

11.  Entitlement to an effective date earlier than April 26, 2011, for the grant of service connection for diabetic neuropathy of the right lower extremity associated with Type II diabetes mellitus.

12.  Entitlement to an effective date earlier than January 24, 2011, for the grant of service connection for diabetic retinopathy associated with Type II diabetes mellitus.

13.  Entitlement to an effective date earlier than February 23, 2010, for the grant of service connection for Type II diabetes mellitus.

14.  Entitlement to an effective date earlier than December 21, 2010, for the grant of an increased disability rating of 20 percent for Type II diabetes mellitus.  

15.  Entitlement to an effective date earlier than May 6, 2008, for the grant of a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU).  

16.  Entitlement to an effective date earlier than May 6, 2008, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).

17.  Entitlement to an effective date earlier than January 24, 2011, for the grant of SMC based on housebound criteria.

18.  Entitlement to an effective date earlier than August 18, 2012, for the grant of an increased disability rating of 100 percent for PTSD.  

19.  Entitlement to an initial compensable disability rating for prurigo nodularis (also claimed as skin condition of the arms, hands, and neck, rash and body lumps).

20.  Entitlement to an effective date earlier than October 9, 2002, for the grant of service connection for prurigo nodularis (also claimed as skin condition of the arms, hands, and neck, rash and body lumps).

21.  Entitlement to an initial compensable disability rating for prurigo nodularis body scar.

22.  Entitlement to an effective date earlier than July 26, 2010, for the grant of service connection for prurigo nodularis body scar.

23.  Entitlement to an initial compensable disability rating for prurigo nodularis neck scar.

24.  Entitlement to an effective date earlier than June 18, 2012, for the grant of service connection for prurigo nodularis neck scar.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.

The Veteran's hypertension claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2009.  The RO issued a Statement of the Case (SOC) in April 2010.  In June 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's Parkinson's claim comes before the Board on appeal from a January 2011 rating decision of the RO in San Diego, California, which denied the benefit sought on appeal.  The Veteran filed a NOD in April 2011.  The RO issued a SOC in September 2011.  In November 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's PTSD increased rating claim, SMC based on aid and attendance claim, and bilateral hearing loss increased rating claim come before the Board on appeal from a March 2011 rating decision of the RO in San Diego, California, which granted service connection for bilateral hearing loss.  The RO assigned an initial noncompensable disability rating, retroactively effective from October 9, 2002.  The March 2011 rating decision also denied the SMC claim and continued the 50 percent disability rating for the PTSD.  The Veteran filed a NOD in April 2011, appealing the denials and the initial rating assigned for the bilateral hearing loss.  The RO issued a SOC in October 2011, which was mailed to the Veteran in January 2012.  In March 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's earlier effective date claims for retinopathy, neuropathy, nephropathy, diabetes mellitus, SMC, TDIU, and DEA come before the Board on appeal from a January 2012 rating decision of the RO in San Diego, California, which granted all of these claims.  The RO assigned the following effective dates:  May 6, 2008, for the TDIU and DEA claims; January 24, 2011, for the nephropathy, retinopathy, and SMC; April 26, 2011, for the neuropathy; February 23, 2010, for the Type II diabetes mellitus; and, December 21, 2010, for the assignment of a 20 percent rating for the Type II diabetes mellitus.  The Veteran filed a NOD in January 2013, appealing all of these effective dates.  The RO issued a SOC in November 2013.  In December 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The January 2012 rating decision also increased the disability rating for the bilateral sensorineural hearing loss to 30 percent, retroactively effective from July 12, 2011.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran's earlier effective date claims for PTSD and prurigo nodularis and the increased rating claims for prurigo nodularis come before the Board on appeal from a September 2012 rating decision of the RO in San Diego, California, which granted service connection for prurigo nodularis body scar, prurigo nodularis neck scar, and prurigo nodularis (also claimed as a skin condition of the arms, hands, and neck, rash and body lumps).  The RO assigned noncompensable disability ratings for all of these, retroactively effective from July 26, 2010, June 18, 2012, and October 9, 2002, respectively.  The rating decision also increased the disability rating for the PTSD to 100 percent, retroactively effective from August 18, 2012.  The Veteran was notified of the September 2012 rating decision in a letter dated in January 2013.  The Veteran filed a NOD in December 2013, appealing the effective dates and initial ratings assigned for the prurigo nodularis claims.  The NOD also appealed the effective date assigned for the PTSD claim.  To date, the RO has not issued a SOC on these claims.

The Veteran's earlier effective date claim for bilateral hearing loss comes before the Board on appeal from a January 2014 rating decision of the RO in San Diego, California, which increased the disability rating for the bilateral hearing loss to 70 percent, retroactively effective from January 14, 2014.  The Veteran's representative filed a NOD in February 2014, appealing the effective date assigned for the increased rating.  To date, the RO has not issued a SOC on this claim.

Regarding the hypertension and Parkinson's claims, following the most recent readjudication of these claims by the Agency of Original Jurisdiction (AOJ) in the March 2011 Supplemental SOC (SSOC) (hypertension) and September 2011 SOC (Parkinson's), additional pertinent evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in an August 2015 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






(CONTINUED ON NEXT PAGE)

REMAND

Earlier Effective Date Claims for PTSD, Prurigo Nodularis, and Bilateral Hearing Loss and Increased Rating Claims for Prurigo Nodularis

The Veteran's earlier effective date claims for PTSD and prurigo nodularis and the increased rating claims for prurigo nodularis come on appeal from a September 2012 rating decision, which granted service connection for prurigo nodularis body scar, prurigo nodularis neck scar, and prurigo nodularis (also claimed as a skin condition of the arms, hands, and neck, rash and body lumps).  The RO assigned noncompensable disability ratings for all of these, retroactively effective from July 26, 2010, June 18, 2012, and October 9, 2002, respectively.  The rating decision also increased the disability rating for the PTSD to 100 percent, retroactively effective from August 18, 2012.  The Veteran was notified of the September 2012 rating decision in a letter dated in January 2013.  The Veteran filed a NOD in December 2013, appealing the effective dates and initial ratings assigned for the prurigo nodularis claims.  The NOD also appealed the effective date assigned for the PTSD claim.  The Veteran's earlier effective date claim for bilateral hearing loss comes on appeal from a January 2014 rating decision, which increased the disability rating for the bilateral hearing loss to 70 percent, retroactively effective from January 14, 2014.  The Veteran's representative filed a NOD in February 2014, appealing the effective date assigned for the increased rating.  To date, the RO has not issued a SOC on these claims in response to the NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Hypertension and Parkinson's Claims

Initially, regarding the hypertension claim, the Veteran has not been provided with a proper duty-to-assist notice letter, to include being informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310 (2015).  Upon remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).  
Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record documents a current diagnosis of hypertension in a January 2014 VA treatment record.  VA treatment records dated in April 2008, October 2008, September 2009, and February 2010 document tremors, but none of the VA treatment records diagnose the Veteran with Parkinson's disease.  The Veteran is also presumed to have been exposed to herbicide exposure in service, as he served in Vietnam during the Vietnam War.  This is confirmed in his personnel records.  The Veteran argues that his hypertension and Parkinson's disease were incurred in service, to include by his in-service herbicide exposure, and he submitted Internet articles in support of these assertions.  38 U.S.C.A. §§ 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The Veteran is also service-connected for Type II diabetes mellitus and PTSD.  The Veteran asserts that his hypertension is caused by or aggravated by his Type II diabetes mellitus and/or PTSD.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded VA examinations and medical opinions to determine the nature and etiology of his claimed hypertension and Parkinson's disease.  Therefore, the Board finds that VA examinations and medical opinions are required.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Increased Rating Claims for PTSD and Bilateral Hearing Loss, and Earlier Effective Date Claims for Retinopathy, Nephropathy, Neuropathy, Diabetes Mellitus and SMC claim

In an April 2010 statement, during the course of these appeals, the Veteran reported treatment at the VA Medical Center (VAMC) in Hines, Illinois, since May 2009.  He did not specify the specific disorders for which he was treated at this facility.  These VA treatment records are not currently of record and attempts by the AOJ to obtain these records have not been made.  In this regard, the Board notes June 2005 and January 2007 responses from the Hines VAMC, stating that no treatment records for the Veteran could be located.  However, since January 2007, no attempts by the AOJ to obtain the Veteran's VA treatment records from the Hines VAMC have been made.  As the Board is unaware of which specific disorders the Veteran was treated for since May 2009, as the earlier effective date claims were granted based on the date entitlement arose (and not the date of the claims), and as the Veteran is currently represented by a private attorney, the Board finds that these pertinent VA treatment records must be obtained before the claims on appeal can be decided on the merits.  Additionally, the most recent treatment records from the VAMC in Loma Linda, California, to include the VA Community-Based Outpatient Clinic (CBOC) in Murrieta, California, are dated since January 2014.  On remand, all pertinent VA treatment records should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Earlier Effective Date Claims for TDIU, DEA, and SMC

The aforementioned development likely will affect adjudication of the TDIU claim, as the TDIU claim was granted based on the date that the Veteran met the schedular requirements for a TDIU rating.  38 C.F.R. § 4.16(a) (2015).  The aforementioned development likely will also affect the SMC claim, as the SMC claim was granted based on the date that service connection for retinopathy and nephropathy was granted.  If the earlier effective date claim for a TDIU is granted, this will in turn affect the DEA claim.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Accordingly, the Board finds that these three claims are intertwined with the earlier effective date and increased rating claims above, and adjudication of the earlier effective date and increased rating claims above must be undertaken before the TDIU, DEA, and SMC claims can be decided on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC on the following issues:
a) Entitlement to an effective date earlier than January 14, 2014, for the grant of an increased disability rating of 70 percent for bilateral sensorineural hearing loss;  
b) Entitlement to an effective date earlier than August 18, 2012, for the grant of an increased disability rating of 100 percent for PTSD;
c) Entitlement to an initial compensable disability rating for prurigo nodularis (also claimed as skin condition of the arms, hands, and neck, rash and body lumps);
d) Entitlement to an effective date earlier than October 9, 2002, for the grant of service connection for prurigo nodularis (also claimed as skin condition of the arms, hands, and neck, rash and body lumps);
e) Entitlement to an initial compensable disability rating for prurigo nodularis body scar;
f) Entitlement to an effective date earlier than July 26, 2010, for the grant of service connection for prurigo nodularis body scar;
g) Entitlement to an initial compensable disability rating for prurigo nodularis neck scar; and, 
h) Entitlement to an effective date earlier than June 18, 2012, for the grant of service connection for prurigo nodularis neck scar.

A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate the claim of entitlement to service connection for hypertension, on a secondary service connection basis under 38 C.F.R. § 3.310.  

3.  Obtain all pertinent VA outpatient treatment records from the VAMC in Hines, Illinois, dated since May 2009.

Obtain all pertinent VA outpatient treatment records from the VAMC in Loma Linda, California, to include the VA CBOC in Murrieta, California, dated since January 2014.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed hypertension.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Is it at least as likely as not that the Veteran's current hypertension was incurred in or caused by his active military service, to include his presumed in-service herbicide exposure?

b) Is it at least as likely as not that the Veteran's current hypertension manifested itself to a compensable degree within one year after the Veteran's military discharge in January 1969?

c) Is it at least as likely as not that the Veteran's current hypertension was caused by his service-connected Type II diabetes mellitus?  

d) Is it at least as likely as not that the Veteran's current hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected Type II diabetes mellitus?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

e) Is it at least as likely as not that the Veteran's current hypertension was caused by his service-connected PTSD?  

f) Is it at least as likely as not that the Veteran's current hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected PTSD?  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  After obtaining the above records, schedule the Veteran for a VA neurological examination to ascertain the etiology of his claimed Parkinson's disease.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address the following:

a) Does the Veteran have a current diagnosis of Parkinson's disease?

b) If the Veteran has a diagnosis that is not Parkinson's disease, then the examiner is asked to address whether that disorder was at least as likely as not incurred in or caused by the Veteran's active military service, to include his presumed in-service herbicide exposure? 

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




